Case: 19-14965   Date Filed: 06/08/2020   Page: 1 of 3



                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-14965
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:18-cr-00250-SCB-AAS-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

RONALD MANNS SEAMAN, JR.,

                                                           Defendant-Appellant.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (June 8, 2020)

Before MARTIN, ROSENBAUM and LAGOA, Circuit Judges.

PER CURIAM:

     Ronald Seaman (“Seaman”) appeals from his sentence for production of child

pornography and argues that his sentence is substantively unreasonable.        The

Government moves to dismiss the appeal because Seaman knowingly and
               Case: 19-14965    Date Filed: 06/08/2020   Page: 2 of 3



voluntarily waived his right to appeal his sentence. For the reasons discussed below,

we grant the Government’s motion to dismiss.

      Seaman entered into a plea agreement and as part of that agreement, agreed to

the following appeal waiver:

          The defendant … expressly waives the right to appeal [his]
          sentence on any ground, including the ground that the Court
          erred in determining the applicable guidelines range
          pursuant to the United States Sentencing Guidelines, except
          (a) the ground that the sentence exceeds the defendant’s
          applicable guidelines range as determined by the Court
          pursuant to the United States Sentencing Guidelines; (b) the
          ground that the sentence exceeds the statutory maximum
          penalty; or (c) the ground that the sentence violates the
          Eighth Amendment to the Constitution; provided, however,
          that if the government exercises its right to appeal the
          sentence imposed, as authorized by 18 U.S.C. § 3742(b),
          then the defendant is released from his waiver and may
          appeal the sentence as authorized by 18 U.S.C. § 3742(a).

(emphasis in original). Seaman also agreed that he was entering into the

agreement and pleading guilty freely and voluntarily, that he understood the

charged offenses, the potential penalties, and the rights he was giving up by

pleading guilty. Seaman also confirmed that he had read the plea agreement

and that he fully understood its terms.

      In reviewing the sentence-appeal waiver, the magistrate judge confirmed

and established Seaman’s understanding of the waiver:

      THE COURT: Turning back to your plea agreement . . . there’s a
      paragraph on [page 19] that’s paragraph 7, and the title of that
      paragraph is Defendant’s Wavier of Right to Appeal the Sentence, and
                                          2
              Case: 19-14965     Date Filed: 06/08/2020    Page: 3 of 3



      by this paragraph in your plea agreement you can only appeal under
      certain circumstances, so you are giving up your right to appeal unless
      one of four specific circumstances occur, so I’m going to go over those
      four with you now. The first is … if Judge Bucklew gives you a
      sentence that exceeds the applicable guidelines range that she has
      determined then you can still appeal. The second circumstance is … if
      Judge Bucklew gives you a sentence that exceeds the statutory
      maximum penalty, and we already went over … that the maximum is
      looks like 30 years, then if she gives you a sentence that’s longer than
      that then you would still be able to appeal. Third is the ground that your
      sentence violates the Eighth Amendment to the Constitution. That’s
      the amendment that prohibits cruel and unusual punishment. So if she
      give you a sentence that violates that amendment you can still appeal.
      And then last, … if the Government decides that it is going to appeal
      your sentence then you are released from this waiver and you can also
      appeal. So do you understand then that by this section of your plea
      agreement you are giving up your right to appeal unless one of these
      four circumstances occurs?

      THE DEFENDANT: Yes.

      Because it is undisputed that the only four exceptions to the appeal waiver

do not apply here, the Government’s motion to dismiss this appeal is GRANTED.

See United States v. Lewis, 928 F. 3d 980 (11th Cir. 2019) (dismissing challenge to

substantive unreasonableness of sentence based on valid sentence-appeal waiver);

United States v. Bushert, 997 F.2d 1343 (11th Cir. 1993) (sentence appeal waiver

will be enforced if it was made knowingly and voluntarily).




                                          3